ON MOTION FOR ALLOWANCES
 OPINION
Two motions are before us arising out of a divorce proceeding instituted by respondent. Appellant cross-complained and was granted a decree of divorce on the ground of extreme cruelty. The first motion has been made by the wife for allowances to prosecute her appeal from specific parts of the decree concerning property awards, and the second motion has been made by the *Page 192 
husband to dismiss the appeal. They were heard in that order at the same hearing.
The motion for allowances must be denied for the reason that it does not appear that an appeal has been perfected in accordance with section 11 of chapter 32, Statutes 1937, page 56. This court is without jurisdiction to order allowances until an appeal has been perfected. Lamb v. Lamb, 55 Nev. 437,38 P.2d 659; Hannah v. Hannah, 57 Nev. 239, 62 P.2d 696. There was no proof presented at the hearing of the motion for allowances, that a notice of appeal had been filed and served in apt time and an undertaking, or its statutory equivalent, deposited or filed in apt time.
It is ordered that the motion for allowances be and the same is hereby denied without prejudice to appellant's filing, serving and presenting another motion therefor within a reasonable time.
It is further ordered that a ruling on the motion to dismiss the appeal be reserved until after the expiration of such time.